COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 RICHARD URBANOVSKY, Individually                  §
 and as Trustee of the
 Urbanovsky Family Trusts,                         §               No. 08-21-00182-CV

                                Appellant,         §                  Appeal from the

 v.                                                §               County Court at Law

 FRANK URBANOVSKY, EDITH VICK,                     §               of Hill County, Texas
 MARY L. SMITH, and THEODORE
 URBANOVSKY,                                       §               (TC# CV727-19CCL)

                                Appellees.         §


                                        JUDGMENT

       The Court has considered this cause on Appellees’ Motion to Dismiss for Lack of

Jurisdiction and concludes the motion should be granted and the appeal should be dismissed for

want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We further order

Appellant pay all costs of this appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF OCTOBER, 2022.



                                              JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.